--------------------------------------------------------------------------------

                                       
                               Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                J U D G M E N T
                                       
                                       
                                       
                                       

The State of Texas, Appellant

No. 06-12-00081-CR		v.

Kimberly Lynn Cook, Appellee

Appeal from the 402nd Judicial District Court of Wood County, Texas (Tr. Ct. No. 21,571-2012).  Opinion delivered by Justice Carter, Chief Justice Morriss and Justice Moseley participating.


	As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
	We further order that the appellant, The State of Texas, pay all costs of this appeal.


							RENDERED DECEMBER 5, 2012
							BY ORDER OF THE COURT
							JOSH R. MORRISS, III
							CHIEF JUSTICE


ATTEST:
Debra Autrey, Clerk